Citation Nr: 1131727	
Decision Date: 08/29/11    Archive Date: 09/07/11

DOCKET NO.  06-31 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for a disorder of the left foot manifested by numbness of the toes.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel 






INTRODUCTION

The Veteran served on active duty from April 1956 to April 1958. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, dated in January 2004, which denied entitlement to service connection for a disorder of the left foot manifested by numbness of the toes, and the RO in Boise, Idaho, dated in April 2005, which confirmed and continued to previous denial of entitlement to service connection for a disorder of the left foot manifested by numbness of the toes.  In this regard, the Board notes that, during the pendency of this appeal, the Veteran moved to Idaho, and accordingly, original jurisdiction over this matter was transferred to the RO in Boise, Idaho.
 
When this case was initially before the Board in September 2010, it was remanded for further development.


FINDING OF FACT

The Veteran's osteoarthritis of the left foot with early neuroma syndrome was incurred in, or caused by, his military service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for osteoarthritis of the left foot with early neuroma syndrome have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010). 





REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this decision, the Board grants entitlement to service connection for osteoarthritis of the left foot with early neuroma syndrome.  This award represents a complete grant of the benefit sought on appeal.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.  

The Veteran contends that his currently diagnosed left foot disability was incurred during, or caused by, his military service.  Specifically, he asserts that, during service, he experienced left foot pain, aching, and numbness, and that he has since experienced the same pain, aching, and numbness in his left foot on an intermittent basis.  See Veteran's March 2005 statement, October 2005 statement, October 2006 substantive appeal, and October 2010 statement.  In this regard, the Veteran has reported that, after falling down a ladder while aboard the U.S.S. Noble, he sought treatment from the ship's doctor for pain and numbness in his foot.  See Veteran's August 2003 statement, March 2005 statement, October 2005 statement, and October 2006 substantive appeal.  Moreover, the Veteran has reported that, although he was experiencing left foot pain and numbness at the time of his separation from service, he wanted to be discharged rather having to undergo further testing, and did not then realize the significance of having this condition noted on his separation examination.  See Veteran's October 2005 statement and October 2006 substantive appeal.  Finally, the Veteran has stated that he did not realize that he was eligible for VA treatment and/or assistance until approximately 2000, when he began receiving VA treatment.  See Veteran's May 2003 claim and October 2005 statement.  At the outset, the Board notes that the Veteran's DD-214 confirms that the Veteran served onboard the U.S.S. Noble, and had a year and a half of foreign and/or sea service.  

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  Moreover, in determining whether service connection is warranted, VA must give "due consideration" to "all pertinent medical and lay evidence."  38 U.S.C.A. § 1154(a); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Additionally, pursuant to 38 C.F.R. § 3.303(b), an alternative method of establishing the second and/or third element required for service connection is with the submission of competent evidence of a continuity of symptomatology since service.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); Clyburn v. West, 12 Vet. App. 296, 301-02 (1999).  In this regard, the Board notes that "continuity of symptomatology" may be established with evidence demonstrating that (1) a condition was "noted" during service; (2) continuity of the same symptomatology following service; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Hickson v. West, 12 Vet. App. 247, 253 (lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  In this regard, the Board highlights that, "symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  

The Federal Circuit has also held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence).  In this regard, the Board notes that, once evidence is determined to be competent, the Board must then determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (distinguishing between competency (i.e., "a legal concept determining whether testimony may be heard and considered") and credibility (i.e., "a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may be granted for any disease initially diagnosed after discharge, but only if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic disabilities, including arthritis, may be presumed to have been incurred in service if they become manifest to a degree of 10 percent or more within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  However, as discussed below, because there is no competent evidence showing that the Veteran's osteoarthritis of the left foot was manifest to a degree of 10 percent or more during the first year following separation from service, service connection on a presumptive basis is not warranted in this case.  See 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Veteran's service treatment records are devoid of evidence of treatment for a left foot condition, and his April 1958 separation examination indicates that he had a normal foot examination at the time of his discharge from service.  Significantly, however, a chronological record of medical care reveals that the Veteran did receive medical treatment on several occasions between July 1956 and April 1958 while he was aboard the U.S.S. Noble.  

Additionally, the record reflects that, during his service onboard the U.S.S. Noble from August 1957 to April 1948, the Veteran kept a diary in which he documented occurrences on the ship and his own daily activities.  Significantly, there are several notations regarding treatment for his foot, including one entry in which he reported that his foot and leg were still sore and numb, and that he wanted to see the doctor again if he could; and a second entry in which he noted that he needed to see the doctor for his injured foot.  

Post service, the Veteran began VA treatment for his foot in April 2002.  At that time, the Veteran reported having toe numbness and pain in the second and third toes of his left foot, and that his left foot sometimes ached.  On examination, the Veteran's left second and third toes were numb and he had pain in the ball of his left foot.  Based on this examination, the doctor diagnosed the Veteran with left toe numbness with pain and referred the Veteran to the podiatry clinic.  

Subsequently, during VA treatment in October 2002, the Veteran reported that he had a slightly painful, irritating area between his second and third left toes, which had bothered him for the past ten months or so, with a similar episode years prior that "kind of went away."  The doctor noted that the Veteran currently ran a coffee/bagel shop, and as such, used his lower extremities extensively.  After discussing the Veteran's pertinent medical history and conducting a physical examination, the doctor diagnosed the Veteran with early neuroma syndrome and overuse syndrome, and gave him a dexamethatsone phosphate injection between his second and third metatarsals.  Additionally, x-rays of the left foot conducted at that time revealed mild hallux valgus deformity with early osteoarthritis in the first metatarsophalangeal (MTP) joint.  

Thereafter, during VA treatment in July 2003, the Veteran reported that his left foot ached all day and night, with pain radiating upward to the calf that caused sharp spasming and some cramping.  On examination, the Veteran had a small dermatome area below the third middle toe of his left foot that was less sensitive to filament testing than the same area on the right foot.  In this regard, the doctor noted that he and the Veteran had discussed the decreased sensation in his foot and ordered x-rays of the toes to determine whether there was any underlying symptomatology.  Shortly thereafter, in September 2003, the Veteran underwent x-rays of his left toes, which revealed age-appropriate osteoarthritis.  

During subsequent VA treatment in August 2004, the Veteran was noted to have chronic pain in the left three middle toes that radiated into his left lower leg, and at that time, the doctor referred the Veteran to a neurologist.  

In November 2004, the Veteran underwent a VA neurological assessment of his longstanding left leg pain and sensory changes.  At that time, the Veteran reported that he had first noticed a sensory change in his left middle three toes over 40 years prior, following a fall in which he hurt his back.  In this regard, the Veteran reported that, ever since this fall, his middle three left toes had felt "different."  Specifically, he stated that his toes were hypersensitive to touch and always felt things differently than his other toes.  The Veteran also reported having a 15 year history of left leg pain, which he described as a throbbing ache in his left calf and thigh that occurred approximately two times a week.  On examination, the Veteran had decreased vibration and temperature in his feet bilaterally, and the doctor noted that light touch testing on the Veteran's left foot felt different on the entire dorsum.  Based on this examination, the doctor reported that the Veteran had sensory complaints in the left leg and bilateral sensory findings on examination, and as such, recommended that he undergo magnetic resonance imaging (MRI) and electromyography (EMG) nerve testing.  Subsequently, in December 2004, the Veteran underwent an MRI, which revealed age-appropriate degenerative changes with a focal disc bulge at L3-L4 with no apparent significant neurological compromise.  

Additionally, in February 2005, the Veteran's wife submitted a statement in which she reported that she initially met the Veteran in 1959, shortly after his discharge from the Navy, and married him in 1964.  She further reported that, although she could not recall the exact date on which the Veteran first told her about his achy leg/foot and toe numbness, she did recall that it was shortly after they first became acquainted.  Moreover, she reported that the Veteran's left foot pain had become increasingly painful, occasionally preventing sleep and periodically requiring him to take painkillers.  Finally, she reported that the main reason the Veteran had not sought treatment for his pain over the years was that both she and her husband were both self-employed and uninsured.  

In February 2006, the Veteran sought follow-up treatment for his calf pain and left lower extremity edema.  At that time, the Veteran underwent Doppler testing of the left lower extremity, which revealed continuous thrombosis of the deep veins from the proximal thigh to the calf.  

Additionally, during some follow-up treatment in November 2006, the Veteran was noted to have left leg achiness when sitting and lying down, which was most often along the shin area but was occasionally in the entire leg, as well as a sensitive/numb feeling in the left middle three toes.  At that time, the doctor noted that the Veteran had a history of deep vein thrombosis (DVT) and peripheral neuropathy, and diagnosed him with questionable neuropathy.  

Thereafter, in February 2007, the Veteran's wife submitted another statement in which she reported that she and the Veteran were married in 1964 and that shortly after marrying, her husband had told her about a strange feeling of numbness and/or pain in the middle toes of his left foot that had begun while he was onboard a ship in the Navy.  Additionally, she reported that, over the years, the Veteran had mentioned such pain and numbness on many occasions.  

Subsequently, during VA treatment in April 2007, the Veteran reported having chronic left leg pain that was aching in nature and was a three out of ten on the pain scale.  Additionally, during VA treatment in October 2007, December 2007, January 2008, May 2008, June 2008, and May 2009, the Veteran was noted to have a past medical history significant for left foot pain, peripheral neuropathy, and PVD.  Further, during VA treatment in December 2007, the Veteran was diagnosed with peripheral neuropathy of the left toes/foot, and during VA treatment in May 2009 and November 2009, the Veteran reported the he continued to have periodic pain in the left leg from his knee to his middle three toes, and was diagnosed with chronic left calf pain.  

Finally, in October 2010, the Veteran was afforded a formal VA examination of his feet.  At the outset of the examination report, the examiner indicated that she had reviewed the Veteran's claims file, noting that there were two entries in the Veteran's in-service diary regarding left foot and leg pain.  After discussing the Veteran's pertinent medical history and the results of his physical examination, the examiner diagnosed the Veteran with mild osteoarthritis of both feet with early neuroma syndrome of the left foot, which was manifested by oversensitivity and/or numbness of the left leg/foot and middle three toes.  The examiner then went on to provide the opinion that the Veteran had several conditions that could be contributing to the oversensitive/numb feeling he was having in his left three toes, including human immunodeficiency virus (HIV), which required him to take potent medication; early neuroma syndrome, tenosynovitis extensor logus, and overuse syndrome, all of which could cause pain/numbness; osteoarthritis of his feet, which could cause pinching of the nerves; and/or degenerative disc disease (DDD) of the spine, which could also cause pinching of the nerves.  However, the examiner then went on to conclude that, with regard to whether the Veteran's current foot condition had its onset during service, there was evidence in the Veteran's daily diary noting that his foot problem began during service, and evidence revealing that this condition "went away" and then came back again with over-use.  

The Board notes that, in adjudicating a claim, it is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, the United States Court of Appeals for Veterans Claims (Court) has declared that, in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

Based on the foregoing, the Board finds that the evidence supports a finding that the Veteran's left foot disability was incurred during, or caused by, his military service.  In making this determination, the Board notes that the Veteran is competent to report that his left foot pain and numbness first began during service, and has continued on an intermittent basis since.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  The Veteran is also competent to report that such pain began shortly after falling down a ladder while onboard the U.S.S. Noble, and that he sought treatment for his left foot pain from the ship's doctor on several occasions thereafter.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a Veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge).  In this regard, the Board highlights that competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses-that which is heard, felt, seen, smelled, or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).  

Moreover, the Board finds no reason to doubt the credibility of the Veteran in reporting that, while onboard the U.S.S. Noble, he fell down a ladder, injuring his left foot; that shortly thereafter, he sought treatment for his foot pain from the doctor onboard; and that he has since experienced left foot pain and numbness on an intermittent basis.  In this regard, the Board notes that the Veteran's records are internally consistent, as evidenced by his VA treatment records, his statements, and the October 2010 VA examination report.  Further, the Board finds that it is facially plausible that the Veteran injured his foot in a fall while onboard the U.S.S. Noble and has had intermittent left foot pain since.  As such, the Board finds that the Veteran's statements are credible and probative, and add weight to the overall claim.  See Struck v. Brown, 9 Vet. App. 145, 155-156 (1996).  Additionally, the Board finds the fact that the Veteran's DD-214 confirms that he served onboard the U.S.S. Noble, and that a contemporaneous diary kept during such service notes that he was experiencing foot pain and attempted to seek treatment for such pain, adds additional weight to the credibility of his statements.  Accordingly, after a careful review of all of the evidence of record, the Board, in its role as a finder of fact, finds that the Veteran's reports of an in-service left foot injury and a continuity of symptomatology since service are persuasive evidence regarding the onset and etiology of his current left foot disability. 

Additionally, the Board finds it significant that, after reviewing the Veteran's claims file, obtaining a verbal history from the Veteran, and conducting a physical examination of the Veteran, the October 2010 VA examiner reported that, although there were several possible causes contributing to the Veteran's current pain and numbness in his left three middle toes, there was evidence that this condition first began during service, went away for a time, and had since returned with over-use.   Moreover, the Board notes that there is no negative opinion of record.  

Therefore, the Board finds that the Veteran meets all of the elements required for service connection for a left foot disability.  He has current a diagnosis of left foot osteoarthritis with early neuroma syndrome, which is manifested by oversensitivity/numbness of the left leg, foot, and middle three toes.  Additionally, he has consistently reported the incidents in service that caused this condition, as is evidenced by his statements submitted in support of his claim, his October 2006 substantive appeal, his wife's February 2005 and February 2007 statements, and the October 2010 VA examination report, and which is further bolstered by his service onboard the U.S.S. Noble and the contemporaneous personal diary kept during such service.  Moreover, he has provided competent and credible evidence of a continuity of symptomatology since service.  Finally, the October 2010 VA examiner essentially provided the opinion that the Veteran's left foot problem had its onset during military service, went away for a time, and has since returned with over-use, thereby providing the necessary nexus between the Veteran's service and his present disability.  Accordingly, applying the benefit of the doubt doctrine, all doubt is resolved in favor of the Veteran.  See 38 C.F.R. § 3.102.  Therefore, the Board finds that service connection for the Veteran's osteoarthritis of the left foot with early neuroma syndrome is warranted.  





ORDER

Service connection for osteoarthritis of the left foot with early neuroma syndrome is granted.  




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


